Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of October 29th 2020 has been considered.
Claims 1 and 12-17 have been amended.
Claims 18, 19, 27 and 28 are cancelled.
Claims 1-17 and 20-26 are pending in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (US 6,544,530 B1) in view of NPL “Sunflower Lecithin – Austrade Inc” (‘Austrade’) (from www.austradeinc.com). Evidenced by NPL “Benefits and Uses of Vegetable Glycerin” (from www.aromatics.com) (‘Aromatics’).

Regarding claims 1-17 and 20-26: Friedman discloses of an oil-in-glycerol emulsion comprising 1-40% triglyceride oil, 0.1-20% emulsifier (e.g., lecithin) (see Friedman abstract; column 2, line 24 to column 3, line 36; Examples). Since the relative contents recited in the claims overlap or lie inside the relative contents in Friedman, a prima facie case of obviousness exists (see MPEP §2144.05).
As to the “an emulsifier consisting of lecithin” limitation in claims 1 and 12-17: Given the fact that glycerin is a known emulsifier (see Aromatics pages 1-2), the recitation in claims 1 and 12-17: “an emulsifier consisting of lecithin” is not interpreted to mean that lecithin is the only emulsifier in the composition, as the claims clearly recite another emulsifier (i.e., glycerin).
In the alternative, given the fact the triglyceride oil-in-glycerin emulsion is defined using the transitional phrase “comprising”, the addition of other constituents, such as other emulsifiers, are not excluded by the claim language as long as one emulsifier that is lecithin is present.
As to the glycerin content (i.e., water phase) recited in the claims: Friedman discloses the oil-in-glycerin emulsion may contain up to equal parts of oil and glycerin phases (see Friedman column 4, lines 12-22). In light of the 1-40% triglyceride oil, 0.1-
As to the powdered lecithin recited in the claims: Friedman discloses of an oil-in-glycerol emulsion comprising 0.1-20% emulsifier, wherein the emulsifier maybe lecithin (see Friedman abstract; column 2, line 24 to column 3, line 36; Examples), but fails to disclose the specific lecithin recited in the claims; However, Austrade discloses that deoiled sunflower lecithin is a flavor neutral powder with excellent emulsifying properties, high contents of phosphatidylcholine (i.e., healthy) and low content of linolenic acid (i.e., stable). Therefore, it would have been obvious to a skilled artisan at the time the invention was made to have modified Friedman and to have used deoiled sunflower lecithin, in order to attain a product with the health and stability associated with deoiled sunflower lecithin, and thus arrive at the claimed limitations.
As to the oils recited in the claims: Friedman discloses numerous triglyceride oils that maybe used to make the oil-in-glycerin emulsion, and discloses of choosing oils in order to attain oil-in-glycerin emulsion with desired properties (see Friedman from column 4, line 12 to column 5, line 7). Therefore, it would have been obvious to a skilled in the art familiar with the attributes of the specific oils (e.g., health, flavor profile) to have selected any oil with desired attributes, in order to attain an oil-in-glycerin emulsion with the desired attributes, and thus arrive at the claimed limitations.

Response to Arguments
Applicant's arguments filed on October 29th 2020 have been fully considered but they are not persuasive.

Applicant argues on page 10 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Friedman teaches away from using only lecithin as an emulsifier, as Friedman discloses in column 6, lines 29-31 that “Phospholipids may be added to oil-in-glycerin emulsions, however, phospholipids alone are not sufficient emulsifiers to stabilize many oil-in-glycerin emulsions”, whereas the current claims limit the emulsifiers to lecithin. Examiner respectfully disagrees.
As discussed above, the current claims do not exclude the use of other emulsifiers, because glycerin is an emulsifier and the triglyceride oil-in-glycerin emulsion is defined by the open-ended transitional phrase “comprising”, which does not exclude other emulsifiers in addition to the phospholipid, lecithin.
Moreover, the disclosure in Friedman that “phospholipids alone are not sufficient emulsifiers to stabilize many oil-in-glycerin emulsions”, is merely a nonpreferred embodiment that does not teach away from using phospholipids alone as emulsifiers in oil-in0glycerin emulsions, as clearly phospholipids alone are sufficient emulsifiers to stabilize some oil-in-glycerin emulsions.  

Applicant argues on pages 10-11 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Friedman discloses the emulsifier in the oil-in-glycerin emulsion may be one of the following: a) a fatty acid conjugated to a natural hydrophilic molecule; b) a fatty alcohol conjugated to a natural hydrophilic molecule; c) an ester of fatty acid/s and carbohydrates or poly-carbohydrate saccharides; and d) an ether of fatty alcohol/s and carbohydrates or poly-carbohydrate saccharides, but does not mention lecithin. Also, example 20 discloses lecithin in combination with another emulsifier. Examiner respectfully disagrees.
Given the fact Friedman discloses in column 3, lines 11-20 the emulsifier, may be one of the following: a) a fatty acid conjugated to a natural hydrophilic molecule; b) a fatty alcohol conjugated to a natural hydrophilic molecule; c) an ester of fatty acid/s and carbohydrates or poly-carbohydrate saccharides; and d) an ether of fatty alcohol/s and carbohydrates or poly-carbohydrate saccharides, and since lecithin comprises at least a fatty acid conjugated to a natural hydrophilic molecule and an ester of fatty acids and carbohydrates or poly-carbohydrate saccharides, where example 20 discloses lecithin, Friedman meets the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792